PER CURIAM:
James C. Greer appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) suit for failure to state a claim on which relief could be granted and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Greer v. Johnson, No. 7:05-cv-00701-gec (W.D.Va. Dec. 8, 2005; Jan. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED